Title: To James Madison from Sylvanus Bourne (Abstract), 8 June 1805
From: Bourne, Sylvanus
To: Madison, James


8 June 1805, Amsterdam. “Having esteemed it to be my duty to take official notice of the late change which has been effected in the Govt of this Country in conformity to custom in like cases & as affording an opportunity to renew the assurances of the friendly disposition of our Country towards the Batavian Republick, I have the honor to inclose you copies of the communications which have passed between the Govt & myself on this subject & which I hope may meet your approbation.”
Adds in a postscript that he is also sending the bound Leiden Gazette for 1804.
